In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition regarding an expedited election matter. Upon consideration of the motion for leave to intervene by Secretary of State Bob Taft,
IT IS ORDERED by the court that the motion for leave to intervene be, and hereby is, granted and Secretary of State Bob Taft may file an answer, a motion to dismiss and/or a memorandum opposing granting the requested writs on or before August 23, 1995.